IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-41440


     NORMA L. CASTANEDA,

                                           Plaintiff-Appellant,

                                 v.

     JOHN E. POTTER, Postmaster General,

                                           Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
            for the Southern District of Texas, McAllen
                             M-98-CV-284
                        --------------------
                           January 3, 2003

Before BENAVIDES and DENNIS, Circuit Judges, and WALTER*,
District Judge.

PER CURIAM:**

     In this appeal, plaintiff-appellant argues that appellee’s

refusal to accommodate her disability constituted a violation of

the Rehabilitation Act, codified at 29 U.S.C. § 701 et seq.

After carefully considering the briefs and the positions advanced

at oral argument, it is clear that the record reflects that there

were no daytime positions available when appellant sought work.


     *
        District Judge of the Western District of Louisiana,
sitting by designation.
     **
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Furthermore, appellee is not required under the Rehabilitation

Act to create a position for appellant.   Accordingly, the

district court did not err in deciding after a bench trial that

appellee had not violated the Rehabilitation Act.   We therefore

AFFIRM the judgment of the district court.




                                2